Title: From George Washington to the New York Council of Safety, 4 August 1777
From: Washington, George
To: New York Council of Safety



Sir,
Philadelphia Head Quarters Aug. 4th 1777

I have been duly honored by your several favours of the 25th 27th and 30th of July.
The misfortune at Ticonderoga has given a very disagreeable turn to our affairs, and has thrown a gloom upon the happy prospect, which the campaign previous to that event afforded. But I am in great hopes the ill-consequences of it will not continue long to operate; and that the jealousies and alarms, which so sudden and unexpected an event has produced in the minds of the people both of your state and to the Eastward, will soon subside and give place to the more rational dictates of self-preservation, and a regard to the common good. In fact, the worst effect of that event is that it has served to produce those distrusts and apprehensions, for if the matter were cooly and dispassionately considered, there would be found nothing so formidable in Mr Burgoigne and the force under him, with all his successes, as to countenance the least degree of despendency; and experience would show

that even moderate exertions of the states more immediately interested would be sufficient to check his career, and perhaps convert the advantages he has gained into his ruin. But while people continue to view what has happened through the medium of suspicion and fear there is no saying to what length an enterprising man may push his good fortune. I have the fullest confidence that no endeavours of the council will be wanted to bring your state, with the distresses of which I am deeply affected to every effort it is capable of making in its present mutilated situation; and they may rely upon it no means in my power will be unemployed to co-operate with them, in the danger that presses upon the state, and through it, threatens the Continent. If I do not give as effectual aid as I could wish, to the Northern army, it is not for want of inclination, nor from being too little properly impressed with the importance of doing it—It is because the state of affairs in this quarter will not possibly admit of it. It would be the height of impolicy, to weaken ourselves too much here, in order to increase our Strength there; and it must certainly be considered more difficult as well as of greater moment, to controul the main Army of the enemy, than an inferior and, I may say, dependent one; for it is pretty obvious, that if General Howe can be completely kept at bay, and prevented effecting his principal purposes, the Successes of Mr Burgoigne, whatever they may be, must be partial and temporary.
Nothing that I can do shall be wanting, to rouse the Eastern States and excite them to those exertions, which the exigency of our Affairs so urgently demands. I lament, that they have not yet done more; that so few of their militia have come into the field, and that those few have behaved so inconsistent with the duty they owe their country, at this critical period. But I have, nevertheless, great reliance upon those states—I know they are capable of powerful efforts—and that their attachment to the cause, notwithstanding they may be a little tardy, will not allow them long to withold their aid, at a time when their own Safety, that of a Sister state, and in a great measure the Safety of the Continent calls for their greatest zeal and activity; I flatter myself the presence of Generals Lincoln and Arnold in the Northern department will have a happy effect upon them. Those Gentlemen possess much of their confidence, particularly the former than whom there is perhaps no man from the state of Massachusetts, who enjoys more universal esteem and popularity and in addition to that, they may both be considered as very valuable officers.
You intimate a wish that some assistance could be drawn from the Southern states at this time. But while things remain in their present posture and appearances, however illusory they may prove, afford the strongest reason to keep their force at home, to counteract the seeming

intentions of General Howe—I could neither ask nor expect them to detach any part of it to the succour of the Northern states, who are so well able to defend themselves against the force they now have to oppose.
I hope an exaggerated idea of the enemy’s force may have no injurious influence on our measures. There is no circumstance I am acquainted with that induces me to believe General Burgoigne can have more than five or Six thousand men; and if the force left in Canada is so considerable as the information you send me makes it, he cannot have even so many. The representations of prisoners and deserters in this respect are of little validity, their knowledge is always very limited, and their intentions particularly the former, is very often bad. Beyond what regards the state of their own companies no attention is due to what they say. The number of regiments your informant mentions agrees with other accounts—but in the number of men in each company he gives the establishment, not, I am pursuaded, the actual state. The British army in Canada last campaign, though they suffered little by action must have decreased materially by sickness and other casualties, and if the recruits both from England and Germany, bore any proportion to those which have reinforced General Howe, the state of their regiments must be greatly inferior to what your information supposes. Reasoning by analogy, as far as it will apply, I cannot imagine the British regiments can exceed 250 men each fit for the field, or that the foreign troops can amount to much more than 3000 men.
The appointment of General Clinton to the government of your state is an event that in itself gives me great pleasure, and very much abates the regret I should otherwise feel for the loss of his services in the Military line. That Gentleman’s character is such as will make him peculiarly useful at the head of your state in a situation so alarming and interesting as it at present experiences. For the future agreeably to your desire I shall direct my applications to him. I have the honor to be &c.
